Order entered May 9, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00421-CR

                    GEORGE RALPH BEACHEM, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 296th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 296-82711-2019

                                       ORDER

      Before the Court is the State’s May 3, 2022 motion for an extension of time

to file its brief. We GRANT the motion and ORDER the brief received along with

the motion filed as of the date of this order.




                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE